DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered. 
Claims 1, 4, 5, 7, 9-11, 13, and 14, are pending and being examined.

Response to Amendment
The previous rejection of Claims 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1, 4, 5, and 7-11 under 35 U.S.C. 103 as being unpatentable over US 3,445,483 A to Chaffee (hereinafter Chaffee) and in further view of WO 2015/093281 A1 in which US 2016/0355711 A1 to Okamoto et al. is used as the English equivalent. (hereinafter Okamoto) are withdrawn in light of the Applicant’s amendments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4, 5, 7, 9-11, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 8-11 of copending Application No. 16/476,679 in view of JP 2001-288337 A to Matsuo et al. (hereinafter Matsuo) and as evidenced by US 5,567,744 A to Nagata et al. (hereinafter Nagata). 

Regarding claims 1, 4, 5, 7, 9-11, App. No. 16/476,679 teaches an epoxy resin composition with formula (1-iia), or (1-iiia), and an active ester resin (See claims 1-4), and the cured product for semiconductor sealing material (See claims 8-10).
	App. No. 16/476,679 does not explicitly teach the organic fine particles.
However, Matsuo teaches a resin composition comprising an epoxy resin, a curing agent and a powder having low permittivity/dielectric constant (See abstract and para 19), wherein the powder is polyethylene powder having a particle size of 30 microns or less (para 19) and is used in an amount of 10-90% of the total composition (para 22), or specifically, in the Examples, 50 parts of low density polyethylene powder (Flo-Beads, EA-209), was mixed with 35 parts of .
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4, 5, 7, 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,091,627 B2, formerly copending App. No. 16/476,881, in view of JP 2001-288337 A to Matsuo et al. (hereinafter Matsuo) and as evidenced by US 5,567,744 A to Nagata et al. (hereinafter Nagata).

Regarding claims 1, 4, 5, 7, 9-11, U.S. Patent No. 11,091,627 teaches an epoxy resin composition with formula (1-iia), (1-iiia), (1-IIa), (1-IIb), or (1-IIIa), and an acid-modified polyolefin resin (See claims 1 and 3), and the cured product for semiconductor sealing material (See claims 5-8).
	U.S. Patent No. 11,091,627 does not explicitly teach the organic fine particles.
	However, Matsuo teaches a resin composition comprising an epoxy resin, a curing agent and a powder having low permittivity/dielectric constant (See abstract and para 19), wherein the powder is polyethylene powder having a particle size of 30 microns or less (para 19) and is used in an amount of 10-90% of the total composition (para 22), or specifically, in the Examples, 50 parts of low density polyethylene powder (Flo-Beads, EA-209), was mixed with 35 parts of epoxy resin (See Table 1, para 33-34), which correlates to 58.8 wt% of powder in epoxy resin, which overlaps and meets the claimed amount of 60-400 parts per 100 parts of epoxy resin, or 37.5-80 wt% of particles, which meets the claimed polyolefin resin particles, diameter and amounts cited in claims 1, 5, 7, 8 and 12. The above Flo-Beads, EA-209, is a spherical ethylene-acrylic acid copolymer with an average size of 10 microns, as evidenced by col 6, ln 62-65 of Nagata, and meets the claimed polyolefin fine particle such as the copolymer of ethylene-acid-modified monomer and/or the acid-modified polyolefin. Matsuo also teaches the field of epoxy resin compositions for electronic components with low dielectric constant (para 1-2), which is used in the same field of use of epoxy resin compositions and films as cited above in U.S. Patent 

Claims 1, 4, 5, 7, 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 9-12, of recently patented copending Application No. 16/476,714 in view of JP 2001-288337 A to Matsuo et al. (hereinafter Matsuo) and as evidenced by US 5,567,744 A to Nagata et al. (hereinafter Nagata).

Regarding claims 1, 4, 5, 7, 9-11, App. No. 16/476,714 teaches an epoxy resin composition with formula (1-iia), (1-iiia), (1-IIa), (1-IIb), or (1-IIIa), and an phenol based curing agent (See claims 1, 3, 4), and the cured product for semiconductor sealing material (See claims 9-12).
	App. No. 16/476,714 does not explicitly teach the organic fine particles.
	However, Matsuo teaches a resin composition comprising an epoxy resin, a curing agent and a powder having low permittivity/dielectric constant (See abstract and para 19), wherein the powder is polyethylene powder having a particle size of 30 microns or less (para 19) and is 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4, 5, 7, 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,111,382 B2, formerly copending Application No. 16/476,721, in view of JP 2001-288337 A to Matsuo et al. (hereinafter Matsuo) and as evidenced by US 5,567,744 A to Nagata et al. (hereinafter Nagata).

Regarding claims 1, 4, 5, 7, 9-11, U.S. Patent No. 11,111,382 B2 teaches an epoxy resin composition comprising an epoxy having the formula (1-iia), (1-iiia), (1-IIA), (1-IIb) or (1-IIIa), and a polyphenylene ether (See claims 1-8), and the cured product for semiconductor sealing material (See claims 9-15).
	U.S. Patent No. 11,111,382 B2 does not explicitly teach the organic fine particles.
	However, Matsuo teaches a resin composition comprising an epoxy resin, a curing agent and a powder having low permittivity/dielectric constant (See abstract and para 19), wherein the powder is polyethylene powder having a particle size of 30 microns or less (para 19) and is used in an amount of 10-90% of the total composition (para 22), or specifically, in the Examples, 50 parts of low density polyethylene powder (Flo-Beads, EA-209), was mixed with 35 parts of epoxy resin (See Table 1, para 33-34), which correlates to 58.8 wt% of powder in epoxy resin, which overlaps and meets the claimed amount of 60-400 parts per 100 parts of epoxy resin, or 37.5-80 wt% of particles, which meets the claimed polyolefin resin particles, diameter and amounts cited in claims 1, 5, 7, 8 and 12. The above Flo-Beads, EA-209, is a spherical ethylene-acrylic acid copolymer with an average size of 10 microns, as evidenced by col 6, ln 62-65 of Nagata, and meets the claimed polyolefin fine particle such as the copolymer of ethylene-acid-modified monomer and/or the acid-modified polyolefin. Matsuo also teaches the field of epoxy .

Claims 1, 4, 5, 7, 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, of copending Application No. 16/715,888 in view of JP 2001-288337 A to Matsuo et al. (hereinafter Matsuo) and as evidenced by US 5,567,744 A to Nagata et al. (hereinafter Nagata).

Regarding claims  1, 4, 5, 7, 9-11, App. No. 16/715,888 teaches a method of making an epoxy resin composition by mixing an epoxy with formula (1), (1a), (1b) or (1c), with a curing agent and a filler (See claims 1, 4-7), and the cured product (See claims 8-9).
	App. No. 16/715,888 does not explicitly teach the organic fine particles.
However, Matsuo teaches a resin composition comprising an epoxy resin, a curing agent and a powder having low permittivity/dielectric constant (See abstract and para 19), wherein .
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4, 5, 7, and 11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5, of U.S. Patent No. 11,066,510 B2, formerly copending Application No. 16/882,016, in view of JP 2001-288337 A to Matsuo et al. (hereinafter Matsuo) and as evidenced by US 5,567,744 A to Nagata et al. (hereinafter Nagata).

Regarding claims 1, 4, 5, 7, and 11, U.S. Patent No. 11,066,510 B2 teaches a method mixing an epoxy with formula (1a), with an acid anhydride curing agent and accelerator (See claims 1, 4 and 5).
	U.S. Patent No. 11,066,510 B2 does not explicitly teach the organic fine particles.
	However, Matsuo teaches a resin composition comprising an epoxy resin, a curing agent and a powder having low permittivity/dielectric constant (See abstract and para 19), wherein the powder is polyethylene powder having a particle size of 30 microns or less (para 19) and is used in an amount of 10-90% of the total composition (para 22), or specifically, in the Examples, 50 parts of low density polyethylene powder (Flo-Beads, EA-209), was mixed with 35 parts of epoxy resin (See Table 1, para 33-34), which correlates to 58.8 wt% of powder in epoxy resin, which overlaps and meets the claimed amount of 60-400 parts per 100 parts of epoxy resin, or 37.5-80 wt% of particles, which meets the claimed polyolefin resin particles, diameter and amounts cited in claims 1, 5, 7, 8 and 12. The above Flo-Beads, EA-209, is a spherical ethylene-acrylic acid copolymer with an average size of 10 microns, as evidenced by col 6, ln 62-65 of Nagata, and meets the claimed polyolefin fine particle such as the copolymer of ethylene-acid-modified monomer and/or the acid-modified polyolefin. Matsuo also teaches the field of epoxy .

Claims 1, 4, 5, 7, 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, of copending Application No. 17/597,063 in view of JP 2001-288337 A to Matsuo et al. (hereinafter Matsuo) and as evidenced by US 5,567,744 A to Nagata et al. (hereinafter Nagata).

Regarding claims  1, 4, 5, 7, 9-11, App. No. 17/597,063 teaches a method of making an epoxy resin composition by mixing an epoxy with formula (1), (1a), (1b) or (1c), with a curing agent and a filler (See claims 1-8), and the cured product in a sealing material (See claims 9-12).
	App. No. 17/597,063 does not explicitly teach the organic fine particles.
However, Matsuo teaches a resin composition comprising an epoxy resin, a curing agent and a powder having low permittivity/dielectric constant (See abstract and para 19), wherein .
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 7, 9-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,445,483 A to Chaffee (hereinafter Chaffee) and in further view of JP 2001-288337 A to Matsuo et al. (hereinafter Matsuo) and as evidenced by US 5,567,744 A to Nagata et al. (hereinafter Nagata). 

	Regarding claims 1, 4, 5, 7, 9-11, Chaffee teaches an epoxy functional silcarbanes used in the field of compositions that can be cured with curing agents for coating resins, laminates, films and adhesives (col 4, ln 10-33), which meets the products cited in claims 9-11. Specifically, the epoxy functional silcarbane can have the formulas
    PNG
    media_image1.png
    71
    447
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    142
    425
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    82
    465
    media_image3.png
    Greyscale
 (col 5 ln 1 to col 6, ln 25), which meets the claimed formula (1-iia) wherein X is an unsaturated C6 ring, R1 is CH3, and R2 is C5 alkyl with an oxygen atom, and where m=0, n=0, as cited in claims 1, and 4. 
	Chaffee does not explicitly teach the organic fine particles.
	However, Matsuo teaches a resin composition comprising an epoxy resin, a curing agent and a powder having low permittivity/dielectric constant (See abstract and para 19), wherein the powder is polyethylene powder having a particle size of 30 microns or less (para 19) and is used in an amount of 10-90% of the total composition (para 22), or specifically, in the Examples, 50 parts of low density polyethylene powder (Flo-Beads, EA-209), was mixed with 35 parts of epoxy resin (See Table 1, para 33-34), which correlates to 58.8 wt% of powder in epoxy resin, which meets the claimed amount of 60-400 parts per 100 parts of epoxy resin, or 37.5-80 wt% of particles in epoxy resin, which meets the claimed polyolefin resin particles, diameter and amounts cited in claims 1, 5, 7, 8, and 13. The above Flo-Beads, EA-209, is a spherical ethylene-acrylic acid copolymer with an average size of 10 microns, as evidenced by col 6, ln 62-65 of Nagata, and meets the claimed polyolefin fine particle such as the copolymer of ethylene-acid-modified monomer and/or the acid-modified polyolefin.  Matsuo also teaches the field of epoxy resin compositions for electronic components with low dielectric constant (para 1-2), which is used in the same field of use of epoxy resin compositions and films as cited above in Chaffee. Matsuo also teaches the above powder in the composition gives excellent adhesiveness and low dielectric constant (para 40-41)..

Claims 1, 4, 5, 7, 9-11, 13 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,445,483 A to Chaffee (hereinafter Chaffee) and in further view of US 5,093,399 A to Brook. (hereinafter Brook).

	Regarding claims 1, 4, 5, 7, 9-11 13 and 14, Chaffee teaches an epoxy functional silcarbanes used in the field of compositions that can be cured with curing agents for coating resins, laminates, films and adhesives (col 4, ln 10-33), which meets the products cited in claims 9-11. Specifically, the epoxy functional silcarbane can have the formulas
    PNG
    media_image1.png
    71
    447
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    142
    425
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    82
    465
    media_image3.png
    Greyscale
 (col 5 ln 1 to col 6, ln 25), which meets the claimed formula (1-iia) wherein X is an unsaturated C6 ring, R1 is CH3, and R2 is C5 alkyl with an oxygen atom, and where m=0, n=0, as cited in claims 1, and 4. 
	Chaffee does not explicitly teach the organic fine particles.
	However, Brook teaches a modified propylene polymer powder having an average particle size of less than 5 microns (See abstract), which is used with film forming resins/compositions such as epoxy resins (col 1, para 15-26), which is used in the same field of use of epoxy resin compositions and films as cited above in Chaffee. Brook further teaches the modified propylene polymer powder is a maleic anhydride modified-polypropylene powder with an average particle size of less than 5 microns (Example 1 and 2, col 9, ln 44 to col 10, ln 35), that is used in an amount of about 500 g (1184.8 g of filter cake that is 42.2% solid) with 500 g of epoxy resin (1162.8 g solution of 43% solid), which correlates to about 50wt% of the maleic anhydride modified-polypropylene powder, or 100 parts of the organic fine particles per 100 parts of epoxy resin, which meets the claimed range cited in claim 1. The above maleic anhydride modified-polypropylene powder meets the claimed propylene-maleic anhydride copolymer cited in claims 1, 13 and 14. Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51)	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of maleic anhydride modified-.

Claims 1, 4, 5, 7, 9-11, 13 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,445,483 A to Chaffee (hereinafter Chaffee) and in further view of JP 2001-240838 A to Koyano et al. (hereinafter Koyana).

	Regarding claims 1, 4, 5, 7, 9-11, 13 and 14, Chaffee teaches an epoxy functional silcarbanes used in the field of compositions that can be cured with curing agents for coating resins, laminates, films and adhesives (col 4, ln 10-33), which meets the products cited in claims 9-11. Specifically, the epoxy functional silcarbane can have the formulas
    PNG
    media_image1.png
    71
    447
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    142
    425
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    82
    465
    media_image3.png
    Greyscale
 (col 5 ln 1 to col 6, ln 25), which meets the claimed formula (1-iia) wherein X is an unsaturated C6 ring, R1 is CH3, and R2 is C5 alkyl with an oxygen atom, and where m=0, n=0, as cited in claims 1, and 4. 
	Chaffee does not explicitly teach the organic fine particles.
	However, Koyana teaches an adhesive composition comprising an epoxy resin, a curing agent and a vinyl copolymer (See abstract), which is used in the same field of use of epoxy resin compositions and films as cited above in Chaffee. Koyana further teaches the vinyl copolymer used are specifically an ethylene-glycidyl methacrylate copolymer, Bondfast (i.e. Bond First), or an ethylene-acrylic acid ester-maleic anhydride copolymer, Bondine AX 8390 (See Examples, para 36-44). Koyana also teaches the vinyl copolymer is used in an amount of 20-200 parts per 100 parts of the epoxy resin and curing agent, (para 22), which overlaps and meets the claimed range cited in claim 1. The above Bondfast, also known as Bond First, meets the claimed ethylene-glycidyl methacrylate copolymer particles as cited in the Applicant’s examples, and meets claims 1, 5, 7, and 13. The above Bondine AX 8390 also meets the claimed meets the claimed propylene-maleic anhydride copolymer cited in claim 14. Koyana further teaches the above vinyl copolymer improves flexibility of the composition (para 20).	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of vinyl copolymer such as Bondfast or Bondine AX 8390 of Koyana in the epoxy composition of Chaffee because Koyana teaches the .

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
On page 9-10, the Applicant argues that Matsuo does not teach the organic fine particles listed in claim 1. This is not persuasive because, as cited above, Matsuo also teaches the powder is an ethylene-acrylic acid copolymer, Flo-Beads, EA-209 which meets the claimed polyolefin resin particles, diameter and amounts. The above Flo-Beads, EA-209, is a spherical ethylene-acrylic acid copolymer with an average size of 10 microns, as evidenced by col 6, ln 62-65 of Nagata.
On page 10-12, in regard to the double patenting rejections in view of Matsuo, the Applicant makes the same arguments above, which are found unpersuasive as addressed above and incorporated herein. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766